IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00041-CR

MILTON LEE GARDNER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 77th District Court
                            Limestone County, Texas
                             Trial Court No. 13074-A


                                      ORDER


      Milton Lee Gardner was convicted and sentenced on January 31, 2014 for the

offense of aggravated assault/family violence. TEX. PENAL CODE ANN. § 22.02(b)(1)

(West 2011). The record in this appeal has not yet been filed. We have been provided

documentation by Gardner, however, that indicates Gardner was represented by

counsel at trial but that Gardner subsequently filed a pro se notice of appeal. Further,

we have no indication whether trial counsel has withdrawn from representing Gardner

or whether new counsel has been appointed to represent Gardner on appeal.
         Accordingly, this case is abated to the trial court to hold a hearing within 28 days

from the date of this order to consider whether Gardner is indigent, whether trial

counsel continues to represent Gardner on appeal, and if not, whether to appoint new

counsel for Gardner. See TEX. CODE CRIM. PROC. ANN. arts. 1.051, 26.04 (West Supp.

2013). Supplemental Clerk’s and Reporter’s Records containing the trial court’s written

or oral findings and rulings are ordered to be filed within 49 days from the date of this

order.

                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed February 27, 2014




Gardner v. State                                                                       Page 2